On Application for Rehearing.
The appellant, in its application for a rehearing, refers to an agreement, made by the respective parties, that the right involved in the controversy exceeds in value the :sum of $2,000.
When it is manifest that the court has no jurisdiction ratione material, such an agreement cannot have the effect of conferring jurisdiction. It might be considered as corroborative, but where there is nothing to corroborate it cannot of itself be considered sufficient to establish jurisdiction.
Appellant’s second contention is that it should not be prejudiced by the stipulation in question. That is quite true, if there were evidence before us showing that the ■Court of Appeal has jurisdiction.
We have found no such evidence, and the appellant has not called our attention to such evidence.
The application for a rehearing is denied.